Citation Nr: 0930163	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision which 
denied service connection for hepatitis C.  The Veteran 
perfected an appeal with respect to that decision.  


FINDING OF FACT

The evidence of record does not establish that the Veteran 
contracted hepatitis C in service, or that this condition is 
causally related to his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008).  This notice must provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the adjudication of the issues on appeal in this 
case, the Veteran was provided VCAA notice in November 2005.  
This letter informed the Veteran of the types of evidence not 
of record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  In addition, in 
April 2007, the RO sent the Veteran a letter that explained 
how disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), with subsequent readjudications in an April 2007 SOC 
and a June 2009 SSOC.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  The service treatment records, VA 
medical records, Social Security Administration (SSA) 
records, private medical records, and statements of the 
Veteran have been associated with the record.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and 
that VA has satisfied the duty to assist.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The first requirement of service connection under Hickson is 
a diagnosis of a current disability.  The Veteran was 
diagnosed with Hepatitis C in 2004.  Thus, Hickson element 
(1) has been met.

Hickson element (2) requires an in-service incurrence or 
aggravation of a disease or injury.  Neither the Veteran's 
March 1970 separation examination nor his service treatment 
records include reference to hepatitis C.  In fact, the first 
evidence of record that mentions a diagnosis of hepatitis C 
is a letter from his private physician from March 2004 and VA 
medical records from August 2005 which note "low level 
reactive on hepatitis C,"more than thirty years after the 
Veteran's military service.  VA treatment records revealed 
that the Veteran denied any known exposure factor.  
Additionally, the Veteran was sent a November 2005 letter 
from the RO which asked the Veteran to identify which 
hepatitis C risk factors applied to him.  The Veteran did not 
respond to that request.  

The evidence does not show in-service incurrence or 
aggravation of hepatitis C and therefore fails to meet the 
requirements of Hickson element (2) and the claim fails on 
that basis.  For the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for hepatitis C.  
The benefit sought on appeal is accordingly denied.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


